Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1 and 19.  Case in point, Ahmed (20200411490) teaches an micro OLED (par. 172, 183) having an first sub-pixel region (see fig. 1a and 1b) and a second sub-pixel region (see fig. 26D) which are adjacent to each other, wherein the display panel comprises a substrate (see fig. 26D: 102) and a first conductive layer (par. 92), an organic functional layer (par. 183), and a second conductive layer (par. 67) which are sequentially on the substrate, and the organic functional layer comprises a charge generation layer (par. 187), the first conductive layer comprises a first electrode and a second electrode which are insulated from each other and in the first sub-pixel region and the second sub-pixel region respectively (par. 182-185), the charge generation layer comprises a first charge generation layer portion and a second charge generation layer portion which are in the first sub-pixel region and the second sub-pixel region respectively, the second conductive layer comprises a third electrode and a fourth electrode which are coupled to each other (par. 79, 90, 124) and in the first sub-pixel region and the second sub-pixel region respectively (par. 182-185), and the third electrode and the fourth electrode are an integrated structure, the first electrode, the first charge generation layer portion, and 
These limitations, in combination with the other limitations mentioned in claims 1 and 19, teaches a semiconductor portion and the fourth electrode form a second light emitting element (par. 182-185)… and the display panel further comprises a drive circuit (par. 192, 193), the drive circuit is electrically coupled to the first light emitting element and the second light emitting element and configured to drive the first light emitting element and the second light emitting element, and the drive circuit comprises a transistor and the transistor comprises a semiconductor layer which is inside the substrate (par. 192, 193).
 However, prior art fails to teach “…the display panel further comprises a spacer 
device and method of manufacturing novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CALEB E HENRY/Primary Examiner, Art Unit 2894